
	
		I
		111th CONGRESS
		1st Session
		H. R. 1067
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Hall of Texas
			 (for himself and Mr. Wexler)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to allow
		  workers who attain age 65 after 1981 and before 1992 to choose either lump sum
		  payments over four years totalling $5,000 or an improved benefit computation
		  formula under a new 10-year rule governing the transition to the changes in
		  benefit computation rules enacted in the Social Security Amendments of 1977,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Notch Fairness Act of
			 2009.
		2.New
			 guaranteed minimum primary insurance amount where eligibility arises during
			 transitional period
			(a)In
			 GeneralSection 215(a) of the Social Security Act is amended—
				(1)in paragraph
			 (4)(B), by inserting (with or without the application of paragraph
			 (8)) after would be made, and by striking
			 1984 in clause (i) and inserting 1989; and
				(2)by adding at the
			 end the following:
					
						(8)(A)In the case of an
				individual described in paragraph (4)(B) (subject to subparagraphs (F) and (G)
				of this paragraph), the amount of the individual’s primary insurance amount as
				computed or recomputed under paragraph (1) shall be deemed equal to the sum
				of—
								(i)such amount, and
								(ii)the applicable transitional increase
				amount (if any).
								(B)For purposes of subparagraph (A)(ii),
				the term applicable transitional increase amount means, in the
				case of any individual, the product derived by multiplying—
								(i)the excess under former law, by
								(ii)the applicable percentage in relation
				to the year in which the individual becomes eligible for old-age insurance
				benefits, as determined by the following table:
									
										
											
												If the individual
						becomesThe applicable
												
												 eligible for such benefits
						in:percentage is:
												
											
											
												197955
												
												198045
												
												198135
												
												198232
												
												198325
												
												198420
												
												198516
												
												198610
												
												19873
												
												19885.
												
											
										
									
								(C)For purposes of subparagraph (B), the
				term excess under former law means, in the case of any individual,
				the excess of—
								(i)the applicable former law primary
				insurance amount, over
								(ii)the amount which would be such
				individual’s primary insurance amount if computed or recomputed under this
				section without regard to this paragraph and paragraphs (4), (5), and
				(6).
								(D)For purposes of subparagraph (C)(i),
				the term applicable former law primary insurance amount means, in
				the case of any individual, the amount which would be such individual’s primary
				insurance amount if it were—
								(i)computed or recomputed (pursuant to
				paragraph (4)(B)(i)) under section 215(a) as in effect in December 1978,
				or
								(ii)computed or recomputed (pursuant to
				paragraph (4)(B)(ii)) as provided by subsection (d),
								(as
				applicable) and modified as provided by subparagraph (E).(E)In determining the amount which would
				be an individual’s primary insurance amount as provided in subparagraph
				(D)—
								(i)subsection (b)(4) shall not
				apply;
								(ii)section 215(b) as in effect in
				December 1978 shall apply, except that section 215(b)(2)(C) (as then in effect)
				shall be deemed to provide that an individual’s computation base
				years may include only calendar years in the period after 1950 (or 1936
				if applicable) and ending with the calendar year in which such individual
				attains age 61, plus the 3 calendar years after such period for which the total
				of such individual’s wages and self-employment income is the largest;
				and
								(iii)subdivision (I) in the last sentence
				of paragraph (4) shall be applied as though the words without regard to
				any increases in that table in such subdivision read including
				any increases in that table.
								(F)This paragraph shall apply in the
				case of any individual only if such application results in a primary insurance
				amount for such individual that is greater than it would be if computed or
				recomputed under paragraph (4)(B) without regard to this paragraph.
							(G)(i)This paragraph shall
				apply in the case of any individual subject to any timely election to receive
				lump sum payments under this subparagraph.
								(ii)A written election to receive lump
				sum payments under this subparagraph, in lieu of the application of this
				paragraph to the computation of the primary insurance amount of an individual
				described in paragraph (4)(B), may be filed with the Commissioner of Social
				Security in such form and manner as shall be prescribed in regulations of the
				Commissioner. Any such election may be filed by such individual or, in the
				event of such individual’s death before any such election is filed by such
				individual, by any other beneficiary entitled to benefits under section 202 on
				the basis of such individual’s wages and self-employment income. Any such
				election filed after December 31, 2009, shall be null and void and of no
				effect.
								(iii)Upon receipt by the Commissioner of
				a timely election filed by the individual described in paragraph (4)(B) in
				accordance with clause (ii)—
									(I)the Commissioner shall certify receipt
				of such election to the Secretary of the Treasury, and the Secretary of the
				Treasury, after receipt of such certification, shall pay such individual, from
				amounts in the Federal Old-Age and Survivors Insurance Trust Fund, a total
				amount equal to $5,000, in 4 annual lump sum installments of $1,250, the first
				of which shall be made during fiscal year 2010 not later than July 1, 2010,
				and
									(II)subparagraph (A) shall not apply in
				determining such individual’s primary insurance amount.
									(iv)Upon receipt by the Commissioner as
				of December 31, 2009, of a timely election filed in accordance with clause (ii)
				by at least one beneficiary entitled to benefits on the basis of the wages and
				self-employment income of a deceased individual described in paragraph (4)(B),
				if such deceased individual has filed no timely election in accordance with
				clause (ii)—
									(I)the Commissioner shall certify receipt
				of all such elections received as of such date to the Secretary of the
				Treasury, and the Secretary of the Treasury, after receipt of such
				certification, shall pay each beneficiary filing such a timely election, from
				amounts in the Federal Old-Age and Survivors Insurance Trust Fund, a total
				amount equal to $5,000 (or, in the case of 2 or more such beneficiaries, such
				amount distributed evenly among such beneficiaries), in 4 equal annual lump sum
				installments, the first of which shall be made during fiscal year 2010 not
				later than July 1, 2010, and
									(II)solely for purposes of determining
				the amount of such beneficiary’s benefits, subparagraph (A) shall be deemed not
				to apply in determining the deceased individual’s primary insurance
				amount.
									.
				(b)Effective Date
			 and Related Rules
				(1)Applicability of
			 amendments
					(A)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this Act shall be effective as though they had been included or reflected in
			 section 201 of the Social Security Amendments of 1977.
					(B)ApplicabilityNo
			 monthly benefit or primary insurance amount under title II of the
			 Social Security Act shall be increased
			 by reason of such amendments for any month before July 2010.
					(2)Recomputation to
			 reflect benefit increasesIn any case in which an individual is
			 entitled to monthly insurance benefits under title II of the
			 Social Security Act for June 2010, if
			 such benefits are based on a primary insurance amount computed—
					(A)under section 215
			 of such Act as in effect (by reason of the Social Security Amendments of 1977)
			 after December 1978, or
					(B)under section 215
			 of such Act as in effect prior to January 1979 by reason of subsection
			 (a)(4)(B) of such section (as amended by the Social Security Amendments of
			 1977),
					the
			 Commissioner of Social Security (notwithstanding section 215(f)(1) of the
			 Social Security Act) shall recompute such primary insurance amount so as to
			 take into account the amendments made by this Act.
